Exhibit 10.12

EASTERN INSURANCE HOLDINGS, INC.

2006 STOCK INCENTIVE PLAN

Effective November 16, 2006

(As Approved by Shareholders on December 18, 2006)



--------------------------------------------------------------------------------

EASTERN INSURANCE HOLDINGS, INC.

2006 STOCK INCENTIVE PLAN

TABLE OF CONTENTS

 

ARTICLE

        PAGE

ARTICLE 1.

   PURPOSE OF THE PLAN; TYPES OF AWARDS    1

ARTICLE 2.

   DEFINITIONS    1

ARTICLE 3.

   ADMINISTRATION    5

ARTICLE 4.

   COMMON STOCK SUBJECT TO THE PLAN    7

ARTICLE 5.

   ELIGIBILITY    8

ARTICLE 6.

   STOCK OPTIONS IN GENERAL    8

ARTICLE 7.

   TERM, VESTING AND EXERCISE OF OPTIONS    10

ARTICLE 8.

   EXERCISE OF OPTIONS FOLLOWING TERMINATION OF EMPLOYMENT OR SERVICE    11

ARTICLE 9.

   RESTRICTED STOCK    12

ARTICLE 10.

   ADJUSTMENT PROVISIONS    13

ARTICLE 11.

   GENERAL PROVISIONS    14



--------------------------------------------------------------------------------

ARTICLE 1. PURPOSE OF THE PLAN; TYPES OF AWARDS

1.1 Purpose. The Eastern Insurance Holdings, Inc. 2006 Stock Incentive Plan is
intended to provide selected employees and non-employee directors of Eastern
Insurance Holdings and its Subsidiaries with an opportunity to acquire Common
Stock of the Corporation. The Plan is designed to help the Corporation attract,
retain, and motivate employees and non-employee directors to make substantial
contributions to the success of the Corporation’s business and the businesses of
its Subsidiaries. Awards will be granted under the Plan based, among other
things, on a participant’s level of responsibility and performance.

1.2 Authorized Plan Awards. Incentive Stock Options, Nonqualified Stock Options,
and Restricted Stock may be awarded within the limitations of the Plan herein
described.

ARTICLE 2. DEFINITIONS

2.1 “Agreement.” A written or electronic agreement between the Corporation and a
Participant evidencing the grant of an Award. A Participant may be issued one or
more Agreements from time to time, reflecting one or more Awards.

2.2 “Award.” The grant of a Stock Option or an award of Restricted Stock.

2.3 “Board.” The Board of Directors of the Corporation.

2.4 “Change in Control.” Except as otherwise provided in an Agreement, the first
to occur of any of the following events:

(a) any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), except for any of the Corporation’s employee benefit plans, or
any entity holding the Corporation’s voting securities for, or pursuant to, the
terms of any such plan (or any trust forming a part thereof) (the “Benefit
Plan(s)”), is or becomes the beneficial owner, directly or indirectly, of the
Corporation’s securities representing 19.9% or more of the combined voting power
of the Corporation’s then outstanding securities other than pursuant to a
transaction excepted in Clause (d);

(b) there occurs a contested proxy solicitation of the Corporation’s
shareholders that results in the contesting party obtaining the ability to vote
securities representing 19.9% or more of the combined voting power of the
Corporation’s then outstanding securities;

(c) a binding written agreement is executed providing for a sale, exchange,
transfer, or other disposition of all or substantially all of the assets of the
Corporation to another entity, except to an entity controlled directly or
indirectly by the Corporation;

(d) the shareholders of the Corporation approve a merger, consolidation, or
other reorganization of the Corporation, unless:

(i) under the terms of the agreement providing for such merger, consolidation,
or reorganization, the shareholders of the Corporation immediately before such
merger, consolidation, or reorganization, will own, directly or indirectly
immediately following

 

1



--------------------------------------------------------------------------------

such merger, consolidation, or reorganization, at least 51% of the combined
voting power of the outstanding voting securities of the Corporation resulting
from such merger, consolidation, or reorganization (the “Surviving Corporation”)
in substantially the same proportion as their ownership of the voting securities
immediately before such merger, consolidation, or reorganization;

(ii) under the terms of the agreement providing for such merger, consolidation,
or reorganization, the individuals who were members of the Board immediately
prior to the execution of such agreement will constitute at least 51% of the
members of the board of directors of the Surviving Corporation after such
merger, consolidation, or reorganization; and

(iii) based on the terms of the agreement providing for such merger,
consolidation, or reorganization, no Person (other than (A) the Corporation or
any Subsidiary of the Corporation, (B) any Benefit Plan, (C) the Surviving
Corporation or any Subsidiary of the Surviving Corporation, or (D) any Person
who, immediately prior to such merger, consolidation, or reorganization had
beneficial ownership of 19.9% or more of the then outstanding voting securities)
will have beneficial ownership of 19.9% or more of the combined voting power of
the Surviving Corporation’s then outstanding voting securities;

(e) a plan of liquidation or dissolution of the Corporation, other than pursuant
to bankruptcy or insolvency laws, is adopted; or

(f) during any period of two consecutive years, individuals, who at the
beginning of such period, constituted the Board cease for any reason to
constitute at least a majority of the Board unless the election, or the
nomination for election by the Corporation’s shareholders, of each new director
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of the period.

Notwithstanding Clause (a), a Change in Control shall not be deemed to have
occurred if a Person becomes the beneficial owner, directly or indirectly, of
the Corporation’s securities representing 19.9% or more of the combined voting
power of the Corporation’s then outstanding securities solely as a result of an
acquisition by the Corporation of its voting securities which, by reducing the
number of shares outstanding, increases the proportionate number of shares
beneficially owned by such Person to 19.9% or more of the combined voting power
of the Corporation’s then outstanding securities; provided, however, that if a
Person becomes a beneficial owner of 19.9% or more of the combined voting power
of the Corporation’s then outstanding securities by reason of share purchases by
the Corporation and shall, after such share purchases by the Corporation, become
the beneficial owner, directly or indirectly, of any additional voting
securities of the Corporation (other than as a result of a stock split, stock
dividend or similar transaction), then a Change in Control of the Corporation
shall be deemed to have occurred with respect to such Person under Clause (a).
In no event shall a Change in Control of the Corporation be deemed to occur
under Clause (a) with respect to Benefit Plans.

2.5 “Code.” The Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

2.6 “Code of Conduct.” The policies and procedures related to employment of
employees by the Corporation or a Subsidiary set forth in the Corporation’s
employee handbook or any similar document. The Code of Conduct may be amended
and updated at any time. The term “Code of Conduct” shall also include any other
policy or procedure that may be adopted by the Corporation or a Subsidiary and
communicated to Employees and Non-Employee Directors of the Corporation or a
Subsidiary.

2.7 “Committee.” The Compensation/Human Resources Committee of the Board.

2.8 “Common Stock.” The common stock of the Corporation (no par value) as
described in the Corporation’s Articles of Incorporation, or such other stock as
shall be substituted therefor.

2.9 “Corporate Transaction.” Any transaction in which the Corporation issues
Common Stock in connection with the mutual to stock conversion of a mutual
insurance company and the simultaneous acquisition of such mutual insurance
company by the Corporation.

2.10 “Corporation.” Eastern Insurance Holdings, Inc., a Pennsylvania
corporation.

2.11 “Employee.” Any common law employee of the Corporation or a Subsidiary. An
Employee does not include any individual who: (i) does not receive payment for
services directly from the Corporation’s or a Subsidiary’s payroll; (ii) is
employed by an employment agency that is not a Subsidiary; or (iii) who renders
services pursuant to a written arrangement that expressly provides that the
service provider is not eligible for participation in the Plan, regardless if
such person is later determined by the Internal Revenue Service or a court of
law to be a common law employee.

2.12 “Exchange Act.” The Securities Exchange Act of 1934, as amended.

2.13 “Incentive Stock Option.” A Stock Option intended to satisfy the
requirements of Code Section 422(b).

2.14 “Non-Employee Director.” A member of the Board who is not an Employee.

2.15 “Nonqualified Stock Option.” A Stock Option which does not satisfy the
requirements of Code Section 422(b).

2.16 “Optionee.” A Participant who is awarded a Stock Option pursuant to the
provisions of the Plan.

2.17 “Participant.” An Employee or Non-Employee Director to whom an Award has
been granted and remains outstanding.

2.18 “Performance Criteria.” Any objective determination based on one or more of
the following areas of performance of the Corporation, a Subsidiary, or any
division, department or group of either which includes, but is not limited to:
(a) earnings, (b) cash flow, (c) revenue, (d) financial ratios, (e) market
performance, (f) shareholder return, (g) operating profits (including earnings
before interest, taxes, depreciation and amortization), (h) earnings per share,
(i) return on assets, (j) return on equity, (k) return on investment, (l) stock
price, (m) reserve

 

3



--------------------------------------------------------------------------------

adequacy, (n) expense reduction, (o) systems conversion, (p) special projects as
determined by the Committee, and (q) acquisition integration initiatives.
Performance Criteria shall be established by the Committee prior to the issuance
of a Performance Grant.

2.19 “Performance Goal.” One or more goals established by the Committee, with
respect to an Award intended to constitute a Performance Grant, that relate to
one or more Performance Criteria. A Performance Goal shall relate to such period
of time, not less than one year (unless coupled with a vesting schedule of at
least one year) or more than five years, as may be specified by the Committee at
the time of the awarding of a Performance Grant.

2.20 “Performance Grant.” An Award, the vesting or receipt without restriction
of which is conditioned on the satisfaction of one or more Performance Goals.

2.21 “Plan.” The Eastern Insurance Holdings, Inc. 2006 Stock Incentive Plan.

2.22 “Restricted Stock.” An award of Common Stock pursuant to the provisions of
the Plan, which award is subject to such restrictions and other conditions,
including achievement of one or more performance goals, as may be specified by
the Committee at the time of such award.

2.23 “Retirement.” With respect to an employee, the termination of a
Participant’s employment following the first day of the month coincident with or
next following attainment of age 65, as the term “Normal Retirement Date” is
defined in the Eastern Insurance Holdings, Inc. Employee Stock Ownership Plan,
or attainment of age 55 and the completion of five (5) years service as the term
Early Retirement Date is defined in the Eastern Insurance Holdings, Inc.
Employee Stock Ownership Plan. With respect to a Non-Employee Director, any of
the following: (i) the resignation of such Non-Employee Director from the Board,
(ii) the failure of such Non-Employee Director to stand for reelection to the
Board, or (iii) the failure of the shareholders of the Corporation to reelect
such Non-Employee Director to the Board, provided, however, the Board may
designate a Non-Employee Director as a director emeritus, in which case,
Retirement shall not be deemed to have occurred.

2.24 “Securities Act.” The Securities Act of 1933, as amended.

2.25 “Stock Option” or “Option.” A grant of a right to purchase Common Stock
pursuant to the provisions of the Plan.

2.26 “Subsidiary.” A subsidiary corporation, as defined in Code Section 424(f),
that is a subsidiary of a relevant corporation.

2.27 “Termination or Dismissal For Cause.” Termination of an Employee by the
Corporation or a Subsidiary or dismissal of a Non-Employee Director from the
Board after:

(a) any government regulatory agency recommends or orders in writing that the
Corporation or a Subsidiary terminate the employment of such Employee or relieve
him or her of his or her duties;

(b) such Employee or Non-Employee Director is convicted of or enters a plea of
guilty or nolo contendere to a felony, a crime of falsehood, or a crime
involving fraud or moral turpitude, or the actual incarceration of the Employee
or Non-Employee Director for a period of 45 consecutive days;

 

4



--------------------------------------------------------------------------------

(c) a determination by the Committee that such Employee willfully failed to
follow the lawful instructions of the Board or any officer of the Corporation or
a Subsidiary after such Employee’s receipt of written notice of such
instructions, other than a failure resulting from the Employee’s incapacity
because of physical or mental illness;

(d) a determination by the Committee that the willful or continued failure by
such Employee or Non-Employee Director to substantially and satisfactorily
perform his duties with the Corporation or a Subsidiary (other than any such
failure resulting from the Employee’s or Non-Employee Director’s “permanent and
total disability” (as defined in Code Section 22(e)(3)) or as a result of
physical or mental illness), within a reasonable period of time after a demand
for substantial performance or notice of lack of substantial or satisfactory
performance is delivered to the Employee or Non-Employee Director, which demand
identifies the manner in which the Employee or Non-Employee Director has not
substantially or satisfactorily performed his or her duties; or

(e) a determination by the Committee that such Employee or Non-Employee Director
has failed to conform to the Corporation’s Code of Conduct.

For purposes of the Plan, no act, or failure to act, on an Employee’s or
Non-Employee Director’s part shall be deemed “willful” unless done, or omitted
to be done, by such Employee or Non-Employee Director not in good faith and
without reasonable belief that such Employee’s or Non-Employee Director’s action
or omission was in the best interest of the Corporation or a Subsidiary.

ARTICLE 3. ADMINISTRATION

3.1 The Committee. The Plan shall be administered by the Compensation/Human
Resources Committee of the Board composed of two or more members of the Board,
all of whom are (a) “non-employee directors” as such term is defined under the
rules and regulations adopted from time to time by the Securities and Exchange
Commission pursuant to Section 16(b) of the Exchange Act, (b) “outside
directors” within the meaning of Code Section 162(m), and (c) independent under
any applicable stock listing agreement with, or rules of, any exchange or
electronic trading system. The Board may from time to time remove members from,
or add members to, the Committee. Vacancies on the Committee, however caused,
shall be filled by the Board.

3.2 Powers of the Committee.

(a) The Committee shall be vested with full authority to make such rules and
regulations as it deems necessary or desirable to administer the Plan and to
interpret the provisions of the Plan, unless otherwise determined by a majority
of the disinterested members of the Board. Any determination, decision, or
action of the Committee in connection with the construction, interpretation,
administration, or application of the Plan shall be final, conclusive,

 

5



--------------------------------------------------------------------------------

and binding upon all Participants and any person claiming under or through a
Participant, unless otherwise determined by a majority of the disinterested
members of the Board.

(b) Subject to the terms, provisions and conditions of the Plan and subject to
review and approval by a majority of the disinterested members of the Board, the
Committee shall have exclusive jurisdiction to:

(i) determine and select the Employees and Non-Employee Directors to be granted
Awards (it being understood that more than one Award may be granted to the same
person);

(ii) determine the number of shares subject to each Award;

(iii) determine the date or dates when the Awards will be granted;

(iv) determine the exercise price of shares subject to an Option in accordance
with Article 6;

(v) determine the date or dates when an Option may be exercised within the term
of the Option specified pursuant to Article 7;

(vi) determine whether an Option constitutes an Incentive Stock Option or a
Nonqualified Stock Option;

(vii) determine the Performance Criteria and establish Performance Goals with
respect thereto, to be applied to an Award; and

(viii) prescribe the form, which shall be consistent with the Plan document, of
the Agreement evidencing any Awards granted under the Plan.

3.3 Liability. No member of the Board or the Committee shall be liable for any
action or determination made in good faith by the Board or the Committee with
respect to this Plan or any Awards granted under this Plan.

3.4 Establishment and Certification of Performance Goals. The Committee shall
establish, prior to grant, Performance Goals with respect to each Award intended
to constitute a Performance Grant. Except as may otherwise be provided in
Article 8 hereof, no Option that is intended to constitute a Performance Grant
may be exercised until the Performance Goal or Goals applicable thereto is or
are satisfied, nor shall any share of Restricted Stock that is intended to
constitute a Performance Grant be released to a Participant until the
Performance Goal or Goals applicable thereto is or are satisfied.

3.5 No Waiver of Performance Goals. Except as may otherwise be provided in
Article 8 hereof, the Committee or the Board shall not waive any Performance
Goals with respect to the grant of any Award hereunder.

3.6 Performance Grants Not Mandatory. Nothing herein shall be construed as
requiring that any Award be made a Performance Grant.

 

6



--------------------------------------------------------------------------------

ARTICLE 4. COMMON STOCK SUBJECT TO THE PLAN

4.1 Common Stock Authorized.

(a) The initial total aggregate number of shares of Common Stock for which
Options may be granted under the Plan shall not exceed 747,500 shares, provided
that, on the first day of the month following a Corporate Transaction, the
maximum number of shares for which Options may be granted under the Plan shall
be automatically increased by an amount equal to 10% of the number of shares
issued by the Corporation in connection with such Corporate Transaction. The
limitation established by the preceding sentence shall be subject to adjustment
as provided in Article 10.

(b) The maximum aggregate number of shares of Common Stock for which Restricted
Stock may be awarded under the Plan shall not exceed 299,000 shares, provided
that, (i) the number of shares of Common Stock for which Restricted Stock may be
granted under the Plan shall automatically increase on the first trading day of
January of each calendar year during the term of the Plan, beginning with
calendar year 2008, by an amount equal to one percent (1%) of the shares of
Common Stock outstanding on the last trading day in December of the immediately
preceding calendar year, and (ii) on the first day of the month following a
Corporate Transaction, the maximum number of shares may be awarded as Restricted
Stock under the Plan shall be automatically increased by an amount equal to 4%
of the number of shares issued by the Corporation in connection with such
Corporate Transaction. The limitation established by the preceding sentence
shall be subject to adjustment as provided in Article 10.

(c) In addition to the automatic increases in shares of Common Stock available
under the Plan as provided in paragraphs (a) and (b) of this Section 4.1, the
number of shares of Common Stock for which Awards may be granted under the Plan
shall automatically increase on the first trading day of January of each
calendar year during the term of the Plan, beginning with calendar year 2008, by
an amount equal to one percent (1%) of the shares of Common Stock outstanding on
the last trading day in December of the immediately preceding calendar year. The
Awards that may be granted from shares of Common Stock available under the Plan
as a result of the operation of this Section 4.1(c) may be awarded as either
Options or Restricted Stock.

(d) The maximum aggregate number of shares of Common Stock for which Incentive
Stock Options may be granted under the Plan shall not exceed 500,000. The
limitation established by the preceding sentence shall be subject to adjustment
as provided in Article 10.

(e) The maximum aggregate number of shares of Common Stock for which Awards may
be granted under the Plan to non-employee directors shall not exceed 30%. The
limitation established by the preceding sentence shall be subject to adjustment
as provided in Article 10.

(f) If any Option is exercised by tendering Common Stock, either actually or by
attestation, to the Corporation as full or partial payment in connection with
the exercise of such Option under the Plan, or if the tax withholding
requirements are satisfied through such tender, only the number of shares of
Common Stock issued net of the Common Stock tendered shall be deemed delivered
for purposes of determining the maximum number of shares available for Awards
under the Plan.

 

7



--------------------------------------------------------------------------------

4.2 Shares Available. The Common Stock to be issued under the Plan shall be the
Corporation’s Common Stock, which shall be made available at the discretion of
the Board, either from authorized but unissued Common Stock, treasury shares, or
shares acquired by the Corporation, including shares purchased on the open
market. In the event that any outstanding Award under the Plan for any reason
expires, terminates, or is forfeited, the shares of Common Stock allocable to
such expiration, termination, or forfeiture may thereafter again be made subject
to an Award under the Plan.

ARTICLE 5. ELIGIBILITY

5.1 Participation. Awards shall be granted by the Committee only to persons who
are Employees and Non-Employee Directors.

5.2 Incentive Stock Option Eligibility. Incentive Stock Option Awards may only
be granted to Employees of the Corporation. Notwithstanding any other provision
of the Plan to the contrary, an individual who owns more than ten percent of the
total combined voting power of all classes of outstanding stock of the
Corporation shall not be eligible for the grant of an Incentive Stock Option,
unless the special requirements set forth in Sections 6.1 and 7.1 are satisfied.
For purposes of this section, in determining stock ownership, an individual
shall be considered as owning the stock owned, directly or indirectly, by or for
his brothers and sisters (whether by the whole or half blood), spouse,
ancestors, and lineal descendants. Stock owned, directly or indirectly, by or
for a corporation, partnership, estate, or trust shall be considered as being
owned proportionately by or for its shareholders, partners, or beneficiaries.
“Outstanding stock” shall include all stock actually issued and outstanding
immediately before the grant of the Option. “Outstanding stock” shall not
include shares authorized for issue under outstanding Options held by the
Optionee or by any other person.

ARTICLE 6. STOCK OPTIONS IN GENERAL

6.1 Exercise Price. The exercise price of an Option to purchase a share of
Common Stock shall be, in the case of an Incentive Stock Option, not less than
100% of the fair market value of a share of Common Stock on the date the Option
is granted, except that the exercise price shall be not less than 110% of such
fair market value in the case of an Incentive Stock Option granted to any
individual described in the second sentence of Section 5.2. The exercise price
of an Option to purchase a share of Common Stock shall be, in the case of a
Nonqualified Stock Option, not less than 100% of the fair market value of a
share of Common Stock on the date the Option is granted. The exercise price
shall be subject to adjustment pursuant to the limited circumstances set forth
in Article 10.

6.2 Limitation on Incentive Stock Options. The aggregate fair market value
(determined as of the date an Option is granted) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
any individual in any calendar year (under the Plan and all other plans
maintained by the Corporation and Subsidiaries) shall not exceed $100,000.

 

8



--------------------------------------------------------------------------------

6.3 Determination of Fair Market Value.

(a) If the Common Stock is not listed on an established stock exchange or
exchanges but is listed on NASDAQ, the fair market value per share shall be the
closing sale price for the Common Stock on the day an Option is granted. If no
sale of Common Stock has occurred on that day, the fair market value shall be
determined by reference to such price for the next preceding day on which a sale
occurred.

(b) If the Common Stock is not listed on an established stock exchange or on
NASDAQ, fair market value per share shall be the mean between the closing dealer
“bid” and “asked” prices for the Common Stock for the day an Option is granted,
and if no “bid” and “asked” prices are quoted for the day an Option is granted,
the fair market value shall be determined by reference to such prices on the
next preceding day on which such prices were quoted.

(c) If the Common Stock is listed on an established stock exchange or exchanges,
the fair market value shall be deemed to be the closing price of Common Stock on
such stock exchange or exchanges on the day an Option is granted. If no sale of
Common Stock has been made on any stock exchange on that day, the fair market
value shall be determined by reference to such price for the next preceding day
on which a sale occurred.

(d) In the event that the Common Stock is not traded on an established stock
exchange or on NASDAQ, and no closing dealer “bid” and “asked” prices are
available on the day an Option is granted, then fair market value will be the
price established by the Committee in good faith.

In connection with determining the fair market value of a share of Common Stock
on any relevant day, the Committee may use any source deemed reliable; and its
determination shall be final and binding on all affected persons, absent clear
error.

6.4 Limitation on Option Awards. Awards under this Plan (and any other plan of
the Corporation or a Subsidiary providing for stock option awards) to any
individual shall not exceed, in the aggregate, Options to acquire 100,000 shares
of Common Stock during any period of 12 consecutive months. Such limitation
shall be subject to adjustment in the manner described in Article 10.

6.5 Transferability of Options.

(a) Except as provided in Subsection (b), an Option granted hereunder shall not
be transferable other than by will or the laws of descent and distribution, and
such Option shall be exercisable, during the Optionee’s lifetime, only by him or
her.

(b) An Optionee may, with the prior approval of the Committee, transfer a
Nonqualified Stock Option for no consideration to or for the benefit of one or
more members of the Optionee’s “immediate family” (including a trust,
partnership, or limited liability company for the benefit of one or more of such
members), subject to such limits as the Committee may impose, and the transferee
shall remain subject to all terms and conditions applicable to the Option prior
to its transfer. The term “immediate family” shall mean an Optionee’s spouse,
parents, children, stepchildren, adoptive relationships, sisters, brothers, and
grandchildren (and, for this purpose, shall also include the Optionee).

 

9



--------------------------------------------------------------------------------

ARTICLE 7. TERM, VESTING AND EXERCISE OF OPTIONS

7.1 Term and Vesting. Each Option granted under the Plan shall terminate on the
date determined by the Committee, and specified in the Agreement; provided,
however, that (i) each intended Incentive Stock Option granted to an individual
described in the second sentence of Section 5.2 shall terminate not later than
five years after the date of the grant, (ii) each other intended Incentive Stock
Option shall terminate not later than ten years after the date of grant, and
(iii) each Option granted under the Plan which is intended to be a Nonqualified
Stock Option shall terminate not later than ten years and one month after the
date of grant. Unless otherwise approved by the Committee and provided in the
Agreement, each Option granted under the Plan shall vest in three equal annual
installments, provided, however, that Options will be fully exercisable (i.e.,
become 100% vested) after the earlier of the date on which, unless otherwise
provided in an Agreement (ii) a Change in Control occurs; or (iii) , the
Optionee terminates employment or service as a Non-Employee Director by reason
of death, “permanent and total disability” (as defined in Code
Section 22(e)(3)), or Retirement. Except as provided in Article 8, an Option may
be exercised only during the continuance of the Optionee’s employment with, or
service as a Non-Employee Director with respect to, the Corporation.

7.2 Exercise.

(a) A person electing to exercise an Option shall give notice to the Corporation
of such election and of the number of shares he or she has elected to purchase
and shall at the time of exercise tender the full exercise price of the shares
he or she has elected to purchase. The exercise notice shall be delivered to the
Corporation in person, by certified mail, or by such other method (including
electronic transmission) and in such form as determined by the Committee. The
exercise price shall be paid in full, in cash, upon the exercise of the Option;
provided, however, that in lieu of cash, with the approval of the Committee at
or prior to exercise, an Optionee may exercise an Option by tendering to the
Corporation shares of Common Stock owned by him or her and having a fair market
value equal to the cash exercise price applicable to the Option (with the fair
market value of such stock to be determined in the manner provided in
Section 6.3) or by delivering such combination of cash and such shares as the
Committee in its sole discretion may approve; further provided, however, that no
such manner of exercise shall be permitted if such exercise would violate
Section 402 of the Sarbanes-Oxley Act of 2002. Notwithstanding the foregoing,
Common Stock acquired pursuant to the exercise of an Incentive Stock Option may
not be tendered as payment unless the holding period requirements of Code
Section 422(a)(1) have been satisfied, and Common Stock not acquired pursuant to
the exercise of an Incentive Stock Option may not be tendered as payment unless
it has been held, beneficially and of record, for at least six months (or such
longer time as may be required by applicable securities law or accounting
principles to avoid adverse consequences to the Corporation or a Participant).

(b) A person holding more than one Option at any relevant time may, in
accordance with the provisions of the Plan, elect to exercise such Options in
any order.

 

10



--------------------------------------------------------------------------------

(c) At the request of the Participant and to the extent permitted by applicable
law, the Committee may, in its sole discretion, selectively approve arrangements
whereby the Participant irrevocably authorizes a third party to sell shares of
Common Stock (or a sufficient portion of the shares) acquired upon the exercise
of an Option and to remit to the Corporation a sufficient portion of the sales
proceeds to pay the entire exercise price and any tax withholding required as a
result of such exercise.

ARTICLE 8. EXERCISE OF OPTIONS FOLLOWING TERMINATION

OF EMPLOYMENT OR SERVICE

8.1 Retirement; Other Termination by Corporation or Subsidiary; Change in
Control. In the event of an Optionee’s termination of employment or service as a
Non-Employee Director (i) due to Retirement, (ii) by the Corporation or a
Subsidiary other than Termination for Cause, or (iii) due to a Change in
Control, such Optionee’s Option shall lapse at the earlier of the expiration of
the term of such Option or:

(a) in the case of an Incentive Stock Option, three months from the date of such
termination of employment; and

(b) in the case of a Nonqualified Stock Option, one year from the date of such
termination of employment or service as a Non-Employee Director.

8.2 Death or Total Disability. In the event of an Optionee’s termination of
employment or service as a Non-Employee Director by reason of death, “permanent
and total disability” (as defined in Code Section 22(e)(3)), such Optionee’s
Option shall lapse at the earlier of the expiration of the term of such Option
or:

(a) in the case of an Incentive Stock Option, one year from the date of such
termination of employment; and

(b) in the case of a Nonqualified Stock Option, one year from the date of such
termination of employment or service as a Non-Employee Director.

8.3 Termination or Dismissal For Cause; Other Termination by Optionee. In the
event of an Optionee’s Termination or Dismissal For Cause, or in the event of
termination of employment at the election of an Optionee, such Optionee’s Option
shall lapse upon such termination.

8.4 Special Termination Provisions for Options.

(a) In the event that an Optionee’s employment or service as a Non-Employee
Director is terminated and the Committee deems it equitable to do so, the
Committee may, in its discretion and subject to the approval of a majority of
the disinterested members of the Board, waive any continuous service requirement
for vesting (but not any Performance Goal or Goals) specified in an Agreement
pursuant to Section 7.1 and permit exercise of an Option held by such Optionee
prior to the satisfaction of such continuous service requirement. Any such
waiver may be made with retroactive effect, provided it is made within 60 days
following the Optionee’s termination of employment or service as a Non-Employee
Director.

 

11



--------------------------------------------------------------------------------

(b) In the event the Committee waives the continuous service requirement with
respect to an Option as set forth in Section 8.4(a) above and the circumstance
of an Optionee’s termination of employment or service as a Non-Employee Director
is described in Section 8.1, the affected Option will lapse as otherwise
provided in the relevant section.

(c) In the event the Committee waives the continuous service requirement with
respect to an Option as set forth in Section 8.4(a) above, such Option shall
lapse at the earlier of the expiration of the term of such Option or:

(i) in the case of an Incentive Stock Option, three months from the date of
termination of employment; and

(ii) in the case of a Nonqualified Stock Option, one year from the date of
termination of employment or service as a Non-Employee Director.

ARTICLE 9. RESTRICTED STOCK

9.1 In General. Each Restricted Stock Award shall be subject to such terms and
conditions as may be specified in the Agreement issued to a Participant to
evidence the grant of such Award. Subject to Section 3.6, a Restricted Stock
Award shall be subject to a vesting schedule or Performance Goals, or both.

9.2 Minimum Vesting Period for Certain Restricted Stock Awards. Each Restricted
Stock Award granted to a Participant shall be fully exercisable (i.e., become
100% vested) only after the earlier of the date on which (i) the Participant
completes three years of continuous employment with, or service as a
Non-Employee Director with the Corporation or a Subsidiary immediately following
the date that the Restricted Stock was awarded (or such later date as may be
specified in an Agreement, including a date that may be tied to the satisfaction
of one or more Performance Goals), unless otherwise provided in an Agreement
(ii) a Change in Control occurs; or (iii) the Participant terminates employment
or service as a Non-Employee Director by reason of death, “permanent and total
disability” (as defined in Code Section 22(e)(3)), or Retirement.

9.3 Waiver of Vesting Period for Certain Restricted Stock Awards. In the event
that a Participant’s employment or service as a Non-Employee Director is
terminated and the Committee deems it equitable to do so, the Committee may, in
its discretion and subject to the approval of a majority of the disinterested
members of the Board, waive any minimum vesting period (but not any Performance
Goal or Goals) with respect to a Restricted Stock Award held by such
Participant. Any such waiver may be made with retroactive effect, provided it is
made within 60 days following such Participant’s termination of employment or
service as a Non-Employee Director.

9.4 Issuance and Retention of Share Certificates By Corporation. One or more
share certificates shall be issued upon the grant of a Restricted Stock Award;
but until such time as the Restricted Stock shall vest or otherwise become
distributable by reason of satisfaction of one or more Performance Goals, the
Corporation shall retain such share certificates.

 

12



--------------------------------------------------------------------------------

9.5 Stock Powers. At the time of the grant of a Restricted Stock Award, the
Participant to whom the grant is made shall deliver such stock powers, endorsed
in blank, as may be requested by the Corporation.

9.6 Release of Shares. Within 30 days following the date on which a Participant
becomes entitled under an Agreement to receive shares of previously Restricted
Stock, the Corporation shall deliver to him or her a certificate evidencing the
ownership of such shares.

9.7 Forfeiture of Restricted Stock Awards. In the event of the forfeiture of a
Restricted Stock Award, by reason of a Participant’s termination of employment
or termination of service as a Non-Employee Director (including termination of
service as a director emeritus) prior to vesting, the failure to achieve a
Performance Goal or otherwise, the Corporation shall take such steps as may be
necessary to cancel the affected shares and return the same to its treasury.

9.8 Assignment, Transfer, Etc. of Restricted Stock Rights. The potential rights
of a Participant to shares of Restricted Stock may not be assigned, transferred,
sold, pledged, hypothecated, or otherwise encumbered or disposed of until such
time as unrestricted certificates for such shares are received by him or her.

9.9 Shareholder Rights. Participants who have been awarded shares of Restricted
Stock shall be entitled to vote and to receive dividends with respect to such
Restricted Stock during the periods of restriction to the same extent as such
holders would have been entitled if the Restricted Stock were unrestricted
Common Stock.

ARTICLE 10. ADJUSTMENT PROVISIONS

10.1 Share Adjustments.

(a) In the event that the shares of Common Stock of the Corporation, as
presently constituted, shall be changed into or exchanged for a different number
or kind of shares of stock or other securities of the Corporation, or if the
number of such shares of Common Stock shall be changed through the payment of a
stock dividend, stock split or reverse stock split, then (i) the shares of
Common Stock authorized hereunder to be made the subject of Awards, (ii) the
shares of Common Stock then subject to outstanding Awards and the exercise price
thereof (where relevant), (iii) the maximum number of Awards that may be granted
within a 12-month period and (iv) the nature and terms of the shares of stock or
securities subject to Awards hereunder shall be increased, decreased or
otherwise changed to such extent and in such manner as may be necessary or
appropriate to reflect any of the foregoing events.

(b) If there shall be any other change in the number or kind of the outstanding
shares of the Common Stock of the Corporation, or of any stock or other
securities into which such Common Stock shall have been changed, or for which it
shall have been exchanged, and if a majority of the disinterested members of the
Board shall, in its sole discretion, determine that such change equitably
requires an adjustment in any Award which was theretofore granted or which may
thereafter be granted under the Plan, then such adjustment shall be made in
accordance with such determination.

 

13



--------------------------------------------------------------------------------

(c) In the event that the Corporation declares a special cash dividend or return
of capital after the effective date of this Plan in an amount per share which
exceeds 10% of the fair market value of a share of Common Stock as of the date
of declaration, the per share exercise price of all Options previously granted
under the Plan that remain unexercised as of the date of such declaration shall
be proportionately adjusted to give effect to such special cash dividend or
return of capital; provided, however, that if such treatment with respect to
Incentive Stock Options would be treated as a modification of outstanding
incentive stock options with the effect that, for purposes of Code Sections 422
and 425(h), and the rules and regulations thereunder, new Incentive Stock
Options would be deemed granted, then, in the sole discretion of the Committee,
no adjustment to the per share exercise price shall be made. In addition, no
such adjustment of the per share exercise price shall be made with respect to
any Option if applicable regulatory requirements prohibit such an adjustment.

(d) The grant of an Award pursuant to the Plan shall not affect in any way the
right or power of the Corporation to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge, to
consolidate, to dissolve, to liquidate, or to sell or transfer all or any part
of its business or assets.

10.2 Corporate Changes. A liquidation or dissolution of the Corporation, a
merger or consolidation in which the Corporation is not the surviving
Corporation or a sale of all or substantially all of the Corporation’s assets,
shall cause each outstanding Award to terminate, except to the extent that
another corporation may and does, in the transaction, assume and continue the
Award or substitute its own awards.

10.3 Fractional Shares. Fractional shares resulting from any adjustment in
Awards pursuant to this article may be settled as the Committee shall determine.

10.4 Binding Determination. To the extent that the foregoing adjustments relate
to stock or securities of the Corporation, such adjustments shall be made by a
majority of the disinterested members of the Board, whose determination in that
respect shall be final, binding, and conclusive. Notice of any adjustment shall
be given by the Corporation to each holder of an Award which shall have been so
adjusted.

ARTICLE 11. GENERAL PROVISIONS

11.1 Effective Date. The Plan shall become effective upon the adoption of the
Plan by the Board, provided that any Award made hereunder shall be subject to
the approval of the Plan by the shareholders of the Corporation within 12 months
of adoption of the Plan by the Board.

11.2 Termination of the Plan. Unless previously terminated by the Board, the
Plan shall terminate on, and no Award shall be granted after, the day
immediately preceding the tenth anniversary of its adoption by the Board.

11.3 Limitation on Termination, Amendment or Modification.

(a) The Board may at any time terminate, amend, modify or suspend the Plan,
provided that, without the approval of the shareholders of the Corporation, no
amendment or modification shall be made solely by the Board which:

(i) increases the maximum number of shares of Common Stock as to which Awards
may be granted under the Plan (except as provided in Section 10.1);

 

14



--------------------------------------------------------------------------------

(ii) changes the class of eligible Participants; or

(iii) otherwise requires the approval of shareholders under applicable state law
or under applicable federal law to avoid potential liability or adverse
consequences to the Corporation or a Participant.

(b) No amendment, modification, suspension, or termination of the Plan shall in
any manner affect any Award theretofore granted under the Plan without the
consent of the Participant or any person validly claiming under or through the
Participant.

11.4 No Right to Grant of Award or Continued Employment or Service. Nothing
contained in this Plan or otherwise shall be construed to (a) require the grant
of an Award to an individual who qualifies as an Employee or Non-Employee
Director, or (b) confer upon a Participant any right to continue in the employ
or service of the Corporation or any Subsidiary or limit in any respect the
right of the Corporation or of any Subsidiary to terminate the Participant’s
employment or service at any time and for any reason.

11.5 No Obligation. No exercise of discretion under this Plan with respect to an
event or person shall create an obligation to exercise such discretion in any
similar or same circumstance, except as otherwise provided or required by law.

11.6 Withholding Taxes.

(a) Subject to the provisions of Subsection (b), the Corporation will require,
where sufficient funds are not otherwise available, that a Participant who is an
Employee pay or reimburse to it any withholding taxes when withholding is
required by law.

(b) With the permission of the Committee, a Participant who is an Employee may
satisfy the withholding obligation described in Subsection (a), in whole or in
part, by electing to have the Corporation withhold shares of Common Stock
(otherwise issuable to him or her) having a fair market value equal to the
amount required to be withheld. An election by a Participant who is an Employee
to have shares withheld for this purpose shall be subject to such conditions as
may then be imposed thereon by any applicable securities law.

11.7 Listing and Registration of Shares.

(a) No Option granted pursuant to the Plan shall be exercisable in whole or in
part, and no share certificate shall be delivered, if at any relevant time the
Committee determines in its discretion that the listing, registration, or
qualification of the shares of Common Stock subject to an Award on any
securities exchange or under any applicable law, or the consent or approval of
any governmental regulatory body, is necessary or desirable as a condition of,
or in connection with, such Award, until such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

 

15



--------------------------------------------------------------------------------

(b) If a registration statement under the Securities Act with respect to the
shares issuable under the Plan is not in effect at any relevant time, as a
condition of the issuance of the shares, a Participant (or any person claiming
through a Participant) shall give the Committee a written or electronic
statement, satisfactory in form and substance to the Committee, that he or she
is acquiring the shares for his or her own account for investment and not with a
view to their distribution. The Corporation may place upon any stock certificate
for shares issued under the Plan the following legend or such other legend as
the Committee may prescribe to prevent disposition of the shares in violation of
the Securities Act or other applicable law:

‘THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (“ACT”) AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT WITH RESPECT TO THEM UNDER THE ACT OR A WRITTEN OPINION
OF COUNSEL FOR THE CORPORATION THAT REGISTRATION IS NOT REQUIRED.’

11.8 Code Section 409A. Notwithstanding any provision of the Plan to the
contrary, if the application of any provision of this Plan or an Agreement would
cause adverse tax consequences under Code Section 409A or the guidance
promulgated thereunder, such provision of the Plan or Agreement shall be
modified and interpreted to maintain, to the maximum extent practicable, the
original intent of the applicable provision without resulting in the interest
and penalties set forth in Code Section 409A.

11.9 Disinterested Director. For purposes of this Plan, a director shall be
deemed “disinterested” if such person could qualify as a member of the Committee
under Section 3.1.

11.10 Gender; Number. Words of one gender, wherever used herein, shall be
construed to include each other gender, as the context requires. Words used
herein in the singular form shall include the plural form, as the context
requires, and vice versa.

11.11 Applicable Law. Except to the extent preempted by federal law, this Plan
document, and the Agreements issued pursuant hereto, shall be construed,
administered, and enforced in accordance with the domestic internal law of the
Commonwealth of Pennsylvania.

11.12 Headings. The headings of the several articles and sections of this Plan
document have been inserted for convenience of reference only and shall not be
used in the construction of the same.

 

16